  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FLOYD HOGAN, JR., et al.,    )
                             )
     Plaintiffs,             )
                             )       CIVIL ACTION NO.
     v.                      )        2:10cv390-MHT
                             )             (WO)
ALLSTATE BEVERAGE            )
COMPANY, INC., d/b/a         )
Gulf Distributing,           )
                             )
     Defendant.              )

                          JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the court

as follows:

    (1) The parties’ joint motion for approval of the

proposed settlement (doc. no. 144) is granted, and the

settlement is approved.

    (2) Pursuant to the settlement agreement, all claims

in this action are dismissed with prejudice, with no

costs taxed.
    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 15th day of July, 2021.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
